Citation Nr: 1013892	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim sought.

In February 2010, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the Winston-Salem RO.  A copy of the hearing transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he suffered a stroke in October 
2003, secondary to his service-connected hypertension.  The 
record shows that the Veteran reported to the hospital with 
symptoms of numbness in October 2003.  He was not diagnosed 
with a stroke at discharge from the hospital.  See October 
2003 hospital records (noting a diagnosis of "numbness" at 
discharge).  An MRI of the brain taken approximately two 
weeks later revealed abnormalities suggesting "hemosiderin 
deposits associated with small focal hemorrhages."  See 
October 2003 MRI.  

It is unclear from the claims folder whether the Veteran had 
a stroke, and if so, whether it was caused by his service-
connected hypertension.  In February 2004, the Veteran's 
private physician noted that his stroke was "probably" 
related to poorly treated hypertension.  In December 2007, 
the Veteran's private neurologist opined that the MRI 
findings "may suggest" that the Veteran had a remote small 
vessel stroke.

The types of evidence that "indicate" that a current 
disability "may be associated" with a service-connected 
disability include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
evidence indicating that there may be a current diagnosis or 
a nexus is present, but the opinions of record are not 
specific enough to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a neurological examination with a 
physician to evaluate the nature and 
etiology of residuals of a stroke, if any.  
The claims folder and a copy of this 
REMAND are to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  After a full examination and 
review of the claims file, the physician 
must opine as to the following questions: 

a)  Did the Veteran suffer a 
stroke (in any form) in 
October 2003?

b)  If so, what residuals did 
he incur from his stroke?

c)  If the Veteran incurred a 
stroke in October 2003, is it 
at least as likely as not,  
i.e., is there at least a 
50/50 chance, that the 
Veteran's hypertension caused 
or contributed to his stroke?

A complete rationale must be provided for 
any opinion offered.  If the physician 
cannot provide any opinion without resort 
to speculation, he or she must so state, 
and explain why an opinion cannot be 
reached without resorting to speculation.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of the 
physician.  If a requested opinion is 
incomplete in any manner, the RO must take 
corrective action.  38 C.F.R. § 4.2 (2009).

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of a stroke, as 
secondary to hypertension.  If the claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


